BEAUCHAMP, Judge.
The offense is robbery; penalty assessed at confinement in the penitentiary for a period of thirty years.
The record fails to show that notice of appeal was given- and entered upon the minutes of the trial court. In the absence of such a showing, this court is without jurisdiction to determine the matters presented for review. See Art. 827, C.C.P.; also Brown v. State, 136 Tex.Cr.R. 61, 124 S.W.2d 124; Scott v. State, 135 Tex. Cr.R. 324, 119 S.W.2d 884, and cases cited.
The appeal is dismissed.